ORDER

PER CURIAM.
AND NOW, this 2nd day of October, 2003, the above-listed petition for allowance of appeal is GRANTED. The parties are directed to address the following questions:
1) Whether the Superior Court erred in creating a new exception to the at-will employment doctrine.
2). Whether the Superior Court erred in retroactively applying Shick v. Shirey, 552 Pa. 590, 716 A.2d 1231 (1998) to this matter. In addressing this issue, the parties are directed to consider what effect, if any, Harper v. Virginia Dept. of Taxation, 509 U.S. 86, 113 S.Ct. 2510, 125 L.Ed.2d 74 (1993) has on our line of cases arising out of Schreiber v. Republic Intermodal Corp., 473 Pa. 614, 375 A.2d 1285 (1977).